Table of Contents Page ARTICLE 1 DEFINED TERMS 1 1.1. AAA. 1 1.2. Acquiring Member 1 1.3. Acquisition Contract 1 1.4. Act. 1 1.5. 1933 Act. 1 1.6. Additional Capital Contributions. 1 1.7. Adjusted Capital Account Deficit. 1 1.8. Affiliate. 1 1.9. Agreement. 2 1.10. Book Basis. 2 1.11. Budget. 2 1.12. Budget and Operating Plans. 2 1.13. Buyer. 2 1.14. Buy‑Sell Offer. 2 1.15. Capital Account. 2 1.16. Capital Contributions. 2 1.17. Cash Needs. 2 1.18. Certificate of Formation. 2 1.19. Change in Control. 2 1.20. Code. 3 1.21. Company. 3 1.22. Company Accountant 3 1.23. Company Loan. 4 1.24. Company Minimum Gain 4 1.25. Confidential Information. 4 1.26. Contributing Member. 4 1.27. Contributing Member's Representatives. 4 1.28. Default Loan. 4 1.29. Election. 4 1.30. Escrow Fund. 4 1.31. Executive Committee. 4 1.32. Expenditures. 4 1.33. Failed Contribution. 4 1.34. Fair Market Value. 4 1.35. Final Sharing Ratio. 4 1.36. Formation Date. 5 1.37. Fund III 5 1.38. GAAP. 5 1.39. Indemnitee. 5 1.40. Initial Cash Contributions. 5 1.41. Interest. 5 1.42. IRR. 5 1.43. Investment Criteria 5 1.44. Investment Period 5 1.45. Lending Member 5 1.46. Liquidating Amount 5 1.47. Liquidator. 6 1.48. Loan Needs. 6 1.49. Lockout Period. 6 1.50. Loss. 6 1.51. Major Decision. 6 1.52. Managing Member. 6 1.53. Managing Member Indemnitees. 6 1.54. Maximum Contribution Amount. 7 1.55. Member. 7 1.56. Member Minimum Gain. 7 1.57. Member Nonrecourse Debt. 7 1.58. Member Nonrecourse Deductions. 7 1.59. Net Cash Flow. 7 1.60. Net Profits and Net Losses. 7 1.61. Non‑Contributing Member. 7 1.62. Non-Offering Member. 7 1.63. Nonrecourse Debt. 7 1.64. Nonrecourse Deductions. 7 1.65. Notices. 7 1.66. Offeree. 7 1.67. Offeree Value. 7 1.68. Offering Member. 7 1.69. Offeror. 7 1.70. Offeror Value. 8 1.71. Percentage Interest. 8 1.72. Permitted Investments. 8 1.73. Person. 8 1.74. Prime Rate. 8 1.75. Proceeding. 8 1.76. Profit. 8 1.77. Project Subsidiaries. 8 1.78. Properties. 9 1.79. Property Buy Offer. 9 1.80. Property Buy–Sell Event. 9 1.81. Property Buy-Sell Offer. 9 1.82. Property Management Agreement. 9 1.83. Property Manager. 9 1.84. Property Offer Election. 9 1.85. Property Purchase Price. 9 1.86. Property Sell Offer. 9 1.87. Prospective Property Acquisition 9 1.88. Purchase Date. 9 1.89. Purchase Event. 9 1.90. Purchase Interest. 9 1.91. Purchase Option. 9 1.92. Purchase Price. 9 1.93. Receipts. 10 1.94. Region. 10 1.95. Rejecting Member 10 1.96. Related Agreements. 10 1.97. Representative. 10 1.98. Seller. 10 1.99. Subject Property. 10 1.100. Tax Matters Member 10 1.101. Target Amount. 10 1.102. Thackeray Interest. 10 1.103. Thackeray. 11 1.104. Transfer. 11 1.105. Treasury Regulations 11 1.106. Other Terms. 11 ARTICLE 2 ORGANIZATION 11 2.1. Formation. 11 2.2. Name. 11 2.3. Principal Place of Business. 12 2.4. Term. 12 2.5. Registered Agent and Registered Office. 12 2.6. Purpose. 12 2.7. Investment Period. 12 ARTICLE 3 CAPITAL 13 3.1. Initial Capital Contributions. 13 3.2. Additional Capital Contributions. 13 3.3. Company Loan. 14 3.4. Borrow Funds. 15 3.5. Wire Transfers. 15 3.6. Failure to Make Capital Contribution. 15 3.6.1. Set Off. 15 3.6.2. Percentage Interest Adjustment. 15 3.6.3. Seek Indemnity. 15 3.6.4. Separate Acquisition. 16 3.6.5. Return Additional Capital Contribution. 16 3.6.6. Default Loan. 16 3.6.7. Prohibition. 17 3.7. Percentage Interest and Final Sharing Ratio Adjustment 17 3.7.1. Percentage Interest Adjustment. 17 3.7.2. Final Sharing Ratio Adjustment. 18 3.8. Intentionally Omitted 19 3.9. Intentionally Omitted 19 3.10. Capital Accounts. 19 3.10.1. Capital Account Credits. 19 3.10.2. Capital Account Debits. 19 3.11. Interest On and Return of Capital. 20 3.12. No Further Capital Contribution. 20 3.13. Waiver of Right of Partition and Dissolution. 20 ARTICLE 4 PROFITS AND LOSSES 20 4.1. Allocation of Profits and Losses 20 4.2. Special Allocations 21 4.2.1. Minimum Gain Chargeback 21 4.2.2. Qualified Income Offset 21 4.2.3. Nonrecourse Deductions 21 4.2.4. Member Nonrecourse Deductions 21 4.2.5. Code Section 754 Adjustments 21 4.2.6. Loss Limitation 22 4.3. Compliance With Section 704(c) 22 4.4. Intent of Allocations 22 4.5. Member Acknowledgment 22 ARTICLE 5 DISTRIBUTIONS 23 5.1. Distributions 23 5.2. Timing 23 5.3. Distribution Limitation Under Act; Reserves 23 ARTICLE 6 MANAGEMENT 23 6.1. Executive Committee 24 6.2. Members of the Executive Committee 24 6.2.1. Membership 24 6.2.2. Regular Meetings 24 6.2.3. Special Meetings 25 6.2.4. Notice of Meetings 25 6.2.5. Quorum 25 6.2.6. Telephone Meetings 26 6.2.7. Minutes 26 6.2.8. No Compensation 26 6.2.9. Appointment of Agents 26 6.2.10. Engagement of Professionals 26 6.3. Major Decisions 26 6.3.1. Financings 26 6.3.2. Budget 27 6.3.3. Operating Variances 27 6.3.4. Distributions 27 6.3.5. Possession or Use of Company Property 27 6.3.6. Reserves 27 6.3.7. Capital Calls 27 6.3.8. Company Loans 27 6.3.9. Sales 27 6.3.10. Acquisitions 27 6.3.11. Property Development 28 6.3.12. Improvements 28 6.3.13. Capital Expenditures 28 6.3.14. Loans and Guarantees 28 6.3.15. Contracts 29 6.3.16. Subsidiary Entities 29 6.3.17. Professional Services 29 6.3.18. Non-Standard Leases 29 6.3.19. Sales or Placement Agents 29 6.3.20. Overhead 29 6.3.21. Affiliate Transactions 29 6.3.22. Legal Proceedings 30 6.3.23. Bankruptcy 30 6.3.24. Merger 30 6.3.25. Tax Elections 30 6.3.26. Dissolution or Distributions In Kind 30 6.3.27. Company Term; Investment Period 30 6.3.28. Causing Project Subsidiary to Undertake Major Decisions 30 6.3.29. Amendment 30 6.3.30. Restoration 31 6.3.31. Insurance 31 6.3.32. Permitted Investments 31 6.3.33. Memphis Commercial Group 31 6.3.34. Others 31 6.3.35. Permitted Expenditures 31 6.4. Managing Member Powers 31 6.5. Actions Requiring Unanimous Consent 31 6.5.1. Contravene Agreement 31 6.5.2. Impossibility of Business 31 6.5.3. Guarantee Non-Investment Entity Debts 31 6.5.4. Employees 32 6.6. Managing Member Duties 32 6.6.1. General Duties 32 6.6.2. Day to Day Management 32 6.7. Intentionally Omitted 33 6.8. Members 33 6.9. Company Expenses 33 6.9.1. General 33 6.9.2. Acquisition Costs 34 6.9.3. Management Fee 34 6.9.4. Asset Management 34 6.9.5. Construction Management 35 6.9.6. Acquisition Fee 35 6.9.7. Memphis Commercial Group 35 6.9.8. Equity Placement 35 6.9.9. Thackeray Direct Expenses 35 6.10. Liability of Members. 35 6.10.1. Exculpation. 36 6.10.2. Indemnification. 37 6.10.3. Indemnification of Successors 40 ARTICLE 7 PURCHASE OPTIONS 40 7.1. Purchase Events 40 7.1.1. Withdrawal 40 7.1.2. Bankruptcy 40 7.1.3. Involuntary Bankruptcy 40 7.1.4. Trustee Appointment 40 7.1.5. Failure to Pay Debts 40 7.1.6. Writ of Attachment 40 7.1.7. Failure to Perform Obligations 41 7.1.8. Assignment of Rights 41 7.1.9. Change of Control 41 7.1.10. Dissolution 41 7.1.11. Felonious Act 41 7.2. Exercise of Purchase Option 41 7.3. Closing and Terms 42 7.4. Effect on Seller's Interest 42 7.5. Term of Options 42 ARTICLE 8 BUY-SELL PROVISIONS 43 8.1. Master Buy-Sell Provision 43 8.1.1. Terms 43 8.1.2. Determination of Value 43 8.1.3. Offeree Election 43 8.2. Closing 44 8.3. Remedies; Coordination of Rights 44 8.4. Terms Governing the Escrow Funds 45 8.5. Power of Attorney 45 8.6. Property Buy-Sell Provision 45 8.6.1. Terms 46 8.6.2. Non-Offering Member Election 46 8.7. Closing 47 8.8. Remedies; Coordination of Rights in Connection with Property Buy-Sell 47 8.9. Terms Governing the Escrow Funds in Connection with Property Buy-Sell 47 ARTICLE 9 BOOKS AND RECORDS 48 9.1. Books and Records 48 9.2. Accounting and Fiscal Year 48 9.3. Reports 49 9.3.1. Monthly Reports 49 9.3.2. Annual Reports 49 9.3.3. Other Reports 50 9.3.4. Tax Reports 50 9.3.5. Tax Returns 50 9.3.6. Other 50 9.4. The Company Accountant 50 9.5. Reserves 50 9.6. The Budget and Operating Plans 50 9.6.1. Adoption of Budget 51 9.6.2. Strategies 51 9.6.3. Project Budget 51 9.6.4. Renovation of Properties 51 9.6.5. Failure to Approve Annual Plan 51 9.7. Tax Matters Member 52 ARTICLE 10 TRANSFER OF INTERESTS 52 10.1. Transfer Restrictions 52 10.1.1. Direct Transfers 52 10.1.2. Managing Member Indirect Transfers 52 10.2. Permitted Transfers 52 10.3. Transferees 53 10.4. Section 754 Election 53 10.5. Non-Complying Transfers Void 53 ARTICLE 11 DISSOLUTION AND TERMINATION 53 11.1. Dissolution Events 53 11.1.1. Termination Date 53 11.1.2. Written Agreement 54 11.1.3. Withdrawal or Merger of Managing Member 54 11.1.4. Disposition of Property 54 11.1.5. Bankruptcy 54 11.1.6. Reorganization 54 11.2. Continuation 54 11.3. Method of Liquidation 54 11.3.1. Generally 54 11.3.2. Distributions in Kind 55 11.3.3. No Deficit Restoration Obligation 55 11.4. Deemed Distribution and Recontribution 55 11.5. Date of Termination 56 ARTICLE 12 INVESTMENT REPRESENTATIONS OF THE MEMBERS 56 12.1. Investment Intent 56 12.2. Unregistered Company Interests 56 12.3. Nature of Investment 56 12.4. Legend on Agreement 57 ARTICLE 13 MISCELLANEOUS 57 13.1. Exclusivity 57 13.1.1. Opportunities 57 13.1.2. Exceptions: Rejection 57 13.1.3. Exception:Like Kind 57 13.2. Exclusivity 58 13.3. Representations and Warranties of the Members 58 13.3.1. Due Organization 58 13.3.2. Legal and Binding 58 13.3.3. No Consents 58 13.3.4. No Conflicts 58 13.3.5. No Brokers 58 13.3.6. Prohibited Person and Transactions 58 13.4. Appraisal Procedures for Fair Market Value 59 13.4.1. Selection of Appraisers 59 13.4.2. Resolution of Appraisal Disputes 59 13.5. Further Assurances 59 13.6. Conflicts 59 13.7. Notices 60 13.8. Cumulative Remedies 61 13.9. Governing Law 61 13.10. Arbitration 61 13.10.1. General 61 13.10.2. Selection of Arbitrator 62 13.10.3. Rules of Arbitration 62 13.10.4. Costs of Arbitration 62 13.10.5. Award of Arbitrator 62 13.11. Attorney Fees 62 13.12. Captions 62 13.13. Pronouns 63 13.14. Successors and Assigns 63 13.15. Extension Not a Waiver 63 13.16. Creditors and Third Parties Not Benefited 63 13.17. Recalculations of Interest 63 13.18. Severability 63 13.19. Entire Agreement 63 13.20. Publicity 64 13.21. Counterparts 64 13.22. Confidentiality 64 13.22.1. Confidential Information 64 13.22.2. No Disclosure 65 13.22.3. Survival 65 LIMITED LIABILITY COMPANY AGREEMENT OF MID-AMERICA MULTIFAMILY FUND II, LLC (a Delaware limited liability company) Dated as of June 23, 2009 THE INTERESTS REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “FEDERAL ACT”), OR THE SECURITIES LAWS OF THE VARIOUS STATES (“STATE LAW”).THEY HAVE BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION FROM THE FEDERAL ACT AND STATE LAW AND MAY NOT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED BY THE HOLDERS THEREOF AT ANY TIME, AND WHICH MAY BE CONDITIONED UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE MANAGING MEMBER THAT SUCH SECURITIES MAY BE TRANSFERRED WITHOUT REGISTRATION OR QUALIFICATION.TRANSFER OF AN INTEREST IS PROHIBITED EXCEPT PURSUANT TO REGISTRATION IN ACCORDANCE WITH THE FEDERAL ACT AND EACH RELEVANT STATE LAW OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE FEDERAL ACT AND EACH RELEVANT STATE LAW.HEDGING TRANSACTIONS INVOLVING AN INTEREST MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE FEDERAL ACT AND ALL APPLICABLE STATE LAWS. EXHIBITS Exhibit A — Example IRR Calculation Exhibit B — Property Management Agreement Exhibit C — Example Percentage Interest and Final Sharing Ratio Adjustment Exhibit D — Due Diligence and Closing Checklist Exhibit E — Purchase and Sale Agreement Exhibit F — Single Purpose Entity Agreement Exhibit G — Investment Criteria Exhibit H — Memphis Commercial Group Agreement LIMITED LIABILITY COMPANY AGREEMENT OF MID-AMERICA MULTIFAMILY FUND II, LLC This LIMITED LIABILITY COMPANY AGREEMENT of MID-AMERICA MULTIFAMILY FUND II, LLC, a Delaware limited liability company, is made and entered into as of June , 2009 (the "Formation Date"), by and among Mid-America Apartments, L.P., a Tennessee limited partnership ("MAALP") and TPRF II/Memphis Investor, L.L.C., a Delaware limited liability company("Thackeray"). ARTICLE 1 DEFINED TERMS As used in this Agreement, the following terms will have the following meanings when used herein with initial capital letters: 1.1.AAA.» "AAA" shall have the meaning set forth in Section 1.2.Acquiring Member» .“Acquiring Member” shall have the meaning set forth in Section13.1.2. 1.3.Acquisition Contract» .“Acquisition Contract” shall have the meaning set forth in Section 1.4.Act.» "Act" means the Delaware Limited Liability Company Act, as amended from time to time. 1.5.1933
